The plaintiff in error was convicted in the district court of Blaine county of forgery in the second degree, and his punishment fixed at imprisonment in the state penitentiary for a period of one year, and costs of this prosecution, from which judgment the defendant has appealed.
The petition in error and case-made was filed in this court on the 17th day of March, 1931. No further appearance has been made by the plaintiff in error; nor any further extension of time asked in which to file brief in support of the assignments of error.
We have carefully examined the record, and find the information properly charges the offense. The defendant was accorded a fair and impartial trial. No fundamental errors appear in the record sufficient to warrant a reversal.
The judgment of the trial court is affirmed.